Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The apparatus of the claimed invention comprises all the limitations of claim 14, specifically, a first end of a walkway is adapted to be selectively attachable onto a tread element or onto a rung, wherein the walkway is selectively positionable between a first configuration and a second configuration, wherein in the first configuration the first end of the walkway is attached onto the tread element and in a second configuration the first end of the walkway is attached onto the rung that is not taught, suggested, nor obvious over prior arts of record.
The apparatus of the claimed invention comprises all the limitations of claim 29, specifically, a first end of a walkway is selectively attachable to one of the tread element or the rung to enable evacuation of the elevator car to enable evacuation, and a first bar and a second bar fastened to the elevator car on opposite sides of an evacuation passage, and wherein the first and second bars and the at least one rung are included in a balustrade arranged on a car roof of an elevator car that is not taught, suggested, nor obvious over prior arts of record. 
The apparatus of the claimed invention comprises all the limitations of claim 30, specifically, a first end of a walkway is selectively attachable to one of the tread element or the rung to enable evacuation of the elevator car to enable evacuation, and a safety barrier having a safety contact, the safety barrier being arranged within an evacuation passage such that the safety barrier obstructs the evacuation passage in a fixed position, and the safety contact is only closed in the fixed position of the safety barrier that is not taught, suggested, nor obvious over prior arts of record. 

JP 2005-154025 to Fujitani et al teaches an evacuation passage comprising a tread element with at least one rung attached above the tread element and a walkway but does not teach the tread element forming a step nor teach the walkway having a first end selectively attached onto the tread element or onto the rung.
WO 2019/026291 to Yamashita teaches an evacuation passage comprising a walkway attached to a tread but does not teach a step nor teach the walkway having a first end selectively attached onto the tread element or onto the rung.
JP 2008-50152 to Iijima et al teaches an evacuation passage comprising a walkway attached to a tread but does not teach a step nor teach the walkway having a first end selectively attached onto the tread element or onto the rung.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825.  The examiner can normally be reached on M 9-5, W-F 10-2.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIEM M TRAN/Examiner, Art Unit 3654